Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered January 23, 2004. The order granted defendant’s motion for summary judgment dismissing the complaint.
*1055It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Hurlbutt, J.P., Scudder, Kehoe, Smith and Hayes, JJ.